Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Detailed Action
                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamoi 20130120794.
     With respect to claim 1, Kamoi teaches  an information processing method comprising an image analyzing step which is performed by a print device 100 in which the printing device  performs a determination of print routing information, see para. 89.  Kamoi teaches an image converting step performed by print server 600 for performing  the pixel count to a higher value (higher resolution printing) based on the image quality of  the print. Kamoi teaches server 600 for sending changed pixel count information (higher resolution) after being converted in the image conversion step performed by server 600.
     Kamoi teaches that the image analysis is performed by  a first apparatus which is  the print operation, see para. 89. Kamoi teaches that the image conversion step is performed by a second apparatus which is the printer server 600. 

     With respect to claim 3, Kamoi teaches wherein the printer 100 as the first apparatus sends a plurality of images  and quality settings as information indicative of the type of image to that predetermined print conditions can be satisfied and transmitted to the second apparatus 600. Kamoi teaches  wherein  images output from the second apparatus, server 600, have an increased pixel count (see paragraphs 92 and 95). 

     With respect to claim 4, Kamoi teaches the conversion to an increased pixel count  is performed based on  the printer 100 making a determination (see para. 89) that the image quality exceeds the normal quality of 300 x 300 dpi.
  
     
                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 5, 6, 8-12, 16 -18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi in view of  Kojima JP2016020084 (The Examiner Previously Taken Official Notice MPEP 2144.03).

   



     With respect to claims 5  and 6, Kamoi teaches all of the subject matter upon which the claim depends except for  the specific image being that of nature or a natural image having pixels of a certain frequency.  Kamoi suggest that if the image that is to be printed is one that exceeds 300 x 300 dpi, then such image might by a picture of  a nature scene having frequency components indicative of a natural scene or one requiring high resolution as demanded by input device 300. 
Kamoi contemplates that  any image whether a natural scene or otherwise, having a dpi in excess of 300 x 300, will be transferred to server 600 for conversion to a higher resolution.

     With respect to claim 8, Kamoi teaches all of the subject matter upon which the claim depends except the specific teaching that an image is selected by a user or not and performing the conversion when selected by a user. 
    Kamoi provides the teaching that conversion is based on the requirements of the image under processing. Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention that if, a user selects an image that exceeds 300 x 300 dpi then a conversion to a higher pixel count will ensue.  However, whether a user or not selects an image less than  the dpi threshold, then  the conversion process will not occur. Hence, the claim limitation is suggested by Kamoi based on the image quality or dpi of the  photograph or image being processed. 

       With respect to claims 9 and 10, Kamoi  teaches all of the subject matter upon which the claim depends except  for  the case when the image is a facial image having a certain expression that the image is converted to the increasing pixel count.
     Kamoi teaches using a conversion to a higher pixel count when the image exceeds 300 x 300 dpi. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to  render a facial image (all facial images obviously contain a facial expression), having a dpi which exceeds this threshold. Therefore, based on the dpi of the submitted facial image exceeding the threshold, the image will be converted to pixels having an increased pixel count as set forth by server 600.

     With respect to claim 11, Kamoi teaches all of the subject matter upon which the claim depends except for an explicit teaching that the images are obtained from a social network service (SNS) and are converted based on that criteria. 
     Kamoi teaches that the images are obtained from a PDA and if the images having a resolution exceeding 300 x 300 dpi, will undergo conversion to a higher pixel count through server 600. 

    It would have been obvious to one of ordinary skill in the art, before the effective  filing date of the claimed invention, to designate an image from a SNS  which is designated to a printer from a PDA device 300 or other device, as set forth by Kamoi. A  PDA  or other device for designating a print device 100 would have been a predictable device  for  performing that function. 

     With respect to claim 12, Kamoi teaches all of the subject matter upon which the claim depends except for  images from an album. Kamoi teaches designating images from a print list. The memory of the print list is a type of album displaying those images which can be printed.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute an album in place of a memory list for the purpose of identifying images that are to be printed. Both an album and print list are industry known equivalents for obtaining images that can be communicated across a network 500 as illustrated by figure 1 of Kamoi.

     With respect to claim 16, Kamoi teaches an image processing apparatus such as a server 600.  Kamoi teaches at least in paragraphs 40 and 70, that the server performs a conversion of a pixel count  to an increasing value whose characteristics  having been received from  a printing device. 
     The specifics of the server 600 are not disclosed as is the printer operation. 
The claim recites a receiving unit to receive information from an external device, such as PDA 300. Looking at the printer 100, it contains a wired and wireless communication module(117,118) and  a network controller (116) for receiving  image data that is configured to be changed and once converted, sent as a higher resolution image. Such elements as taught by printer 100 are likewise supported in server 600 as it also must  have similar hardware  to interface with  the combined communication modules and  network controller.
     Kojima teaches  a transmission/reception unit 74 which is part of a cloud server, see  Sect. 1-6. 
    Therefore,  it would have been suggested to  have receiving and transmitting modules at server 600 would have been recognized by one of ordinary skill in the art as suggested by the Kojima.
   It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to replace server 600 with the server described by Kojima for the purpose of having a module for sending and receiving image data and command signals.














     With respect to claim 17,  Kamoi teaches all of the subject matter upon which the claim depends except for receiving image data over the Internet. 
Kojima teaches an information processing system and method wherein printers 2A, 2B and 2C receive print jobs by a cloud server  via the internet (see Embodiment 1-1). 

    Since Kamoi and Kojima are both directed to systems and method for sending receiving image data from a server, the purpose of sending such signals over the Internet would have been contemplated by Kamoi as set forth by Kojima.
     It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention,  to substitute network 500, illustrated by Kamoi for the Internet, as set forth by Kojima for the purpose of sending  and receiving images over a network as clearly shown by both references.  
     
     With respect to claim 18, Kamoi  teaches a non-transitory computer readable medium (RAM 103, ROM 104) for storing a program causing a computer CPU 102 to perform the functions as: a printer 100 for analyzing characteristics of a print list of each of images which could be used for an album (memory table); communication modules 117,118 in combination with network controller 116 for sending to an external server 600 the plurality of information (image data) and information (quality settings of the image – para. 89, 90) which satisfy a predetermined condition (exceeding 300 x 300 dpi- para. 93, 94) based on the analyzing result at printer 100. Kamoi teaches a processing operation of the server 600 to increase the pixel count (para. 93-95) of the plurality of images sent from the sending unit. 


Claim Rejections - 35 USC § 103

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi in view of Yokomizo 20180365799.

      Kamoi teaches PDA 300 for generating  instructions to the printer but it is not clear if the PDA has a camera function. 

     Yokomizo teaches an information processing apparatus, wherein a camera 210 inputs  quality image information to a camera server 200. The camera server performs a conversion to a higher resolution. See paragraphs 40 and 70.
     Since, Yokomizo provides the motivation for using a camera  to send photographic images to a server,  it would have been obvious  to one of ordinary skill in the art, before the effective filing of the claimed invention,  to replace the PDA with a cellular phone having the applications of designating print jobs from images that have been taken by the phone and designated to a printer such as printer 100 of Kamoi. Such substitution of the camera taught by Yokomizo in place of the  PDA of Kamoi, renders a predictable result of both taking and designating natural images wherein the user desires high resolution conversion.

Claims 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi in view of Barkley (2008/0068446) .
     With respect to claims 13 and 14, Kamoi teaches all of the subject matter upon which the claim depends except for  when a resolution is lower than a threshold, decreasing the pixel count.   However, Barkley teaches an encoder 104 that is within the server 102 for the purpose of scaling the video image so that it can be upsampled  if the resolution is low. Conversely,  the pixel count can be decreased by downsampling by the same encoder 104, see para. 77.
    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the server 600 of Kamoi to include a scalable encoder 104 for the purpose of performing both pixel increasing and pixel decreasing  of the image data based on predetermined conditions of the image which has been analyzed. 
    With respect to claim 15, Kamoi teaches  wherein a first or second image can be upsampled, that is, an increased pixel count but does not teach a decreased pixel count for the other that was processed with an increased pixel count.  However, Barkley teaches  scalable encoder 104, which is adaptable to increase the pixel count for one image and decrease the pixel count for a second image.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the server 600 of Kamoi to include a scalable encoder 104 for the purpose of performing both pixel increasing and pixel decreasing  of the image data based on predetermined conditions of the image which has been analyzed. 


                       Claims Objected As Containing Allowable Matter


Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                         Examiner’s Remarks


     At page 14 of the applicant’s arguments, applicant alleges that certain features are not taught by Kamoi.  Particularly, applicant argues that  the features of the analyzing step, the second sending step being executed by a second apparatus are not taught by the reference.  The examiner addressed the alleged features in the last office action. However, applicant has not fully set forth the reasons why the limitations relied upon by the examiner, do not constitute the limitations of the present claims. But rather, it appears that the applicant has made allegations without providing support.  

       Particularly, the examiner clearly showed that Kamoi teaches server 600 for sending changed pixel count information (higher resolution) after being converted in the image conversion step performed by server 600.  Furthermore, Kamoi was shown to teach an image analyzing step which is performed by a print device 100 in which the printing device  performs a determination of print routing information, see para. 89.  Therefore, the applicant has not shown how this reading is an improper reading of the claimed subject matter. 
   Furthermore, applicant alleges at the bottom of page 15, that image forming apparatus 100  does not transmit print data and therefore, does not read on applicant’s claims. 
 It is unclear from the argument exactly what claims are being argued. Claims 1, 16 and 18 do not recite “… transmit(s) print data”.  At best, claim 2 suggest transmission over the internet.  The examiner agrees that while printing device requests information to server 200, as to the quality or resolution of the print job which is to be transmitted thereto, device 100 does not transmit image information. 
     As to the arguments presented at the top of page 16 of the Remarks, applicant appears to make general conclusory statements as to the examiner’s rejection without showing by definitive proof,  the identification of those features and how they are not shown by the elements and citations  relied upon by the examiner. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664